DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 2/9/2021 has been considered.  

Response to Amendment
This office action has been changed in response to the amendment filed on 2/8/2021.  
Claims 1-5 and 9-13 have been canceled.  Claims 14-16 have been newly added.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wachter et al. (US-8,068,056 hereinafter, Wachter) in view of Hawkes et al. (US-2013/0067552 hereinafter, Hawkes).
	Regarding claim 6, Wachter teaches a method, executed by a SUPL (Secure User Plane Location) Location Platform (SLP) (Fig. 2 [150]), comprising:
	sending, by the SLP, a SUPL INIT message (Fig. 2 [SUPL INIT]) to a SUPL Enabled Terminal (SET); (Fig. 2 [120])
	starting, by the SLP, a timer in response to sending the SUPL INIT message. (Fig. 2 [ST2] and Col. 10 lines 34-38)
	Wachter teaches  differs from the claimed invention by not explicitly reciting resending, by the SLP, the SUPL INIT message to the SET in response to the timer being expired and not receiving any Transmission Control Protocol (TCP) or Internet Protocol (IP) connection request from the SET.  (D.1)
	In an analogous art, Hawkes teaches a method and system for authentication in secure user plane location systems (Abstract) that includes the teaching that the ability to resend SUPL INIT is only intended for emergency sessions.  (Page 37 [0112])  (D.2)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that applying the known technique of resending a SUPL INIT of Hawkes at the time of the expiration ST2 timer of Wachter would result in a predicable result and in an improved system for location determining during emergencies.  (D.3)  One of ordinary skill in the art would have been motivated to do this since the timer is already being utilized for aborting the session (Wachter Col. 10 lines 34-38) and by 
	Wachter in view of Hawkes teaches that after the SET receives the SUPL INIT message form the SLP, the SET will attach itself to the packet data network (Wachter Col. 8 lines 54-58) and establishes a secure IP connection before sending the SUPL Trigger Start (Wachter Col. 8 line 61 through Col. 9 line 14) in response to the SUPL INIT.  (Wachter Fig. 2)
	Regarding claim 7, Wachter in view of Hawkes teaches stopping the timer in response to receiving a TCP or IP connection request from the SET.  (Wachter Fig. 2 [SUPL Trigger Start] note: while not shown explicitly in Fig. 2 but rather, as a “Data Connection Setup”, but with the “SUPL Trigger Start” representing a first message of the secure IP connection request, see also Wachter Col. 8 lines 61 through Col. 9 line 2)  note: The Examiner would also note the previously cited Raghupathy et al. (US-2013/0324154), Fig. 13 & [0140-0141] provides slightly more detail with respect to establishing the secure IP connection in order to transmit a SUPL POS INIT, as was cited with now canceled claim 9 and is considered by the Examiner to be knowledge of one of ordinary skill.  
	Regarding claim 8, Wachter in view of Hawkes teaches establishing a TCP or IP connection with the SET in response to receiving a TCP or IP connection request from 
	receiving a SUPL POS INIT message from the SET for initiating a positioning session (Wachter Fig. 2 [SUPL POS INIT] and Col. 9 lines 44-54), after establishing the TCP or IP connection; (Wachter Col. 9 lines 44-54)
	sending or receiving a SUPL POS message to or from the SET to exchange positioning procedure messages used to calculate the position of the SET (Wachter Fig. 2 [SUPL POS] occurs after [SUPL POS INIT]), in response to receiving the SUPL POS INIT message; (Wachter Fig. 2 [SUPL POS] occurs after [SUPL POS INIT] and Col. 9 line 66 through Col. 10 line 24) and
	sending a SUPL END message to the SET after sending or receiving the SUPL POS message.  (Wachter Col. 10 lines 25-33 and Fig. 2)
	Regarding claims 14-16, the limitations of claims 14-16 are rejected as being the same reasons set forth above in claims 6-8.  Additional structure can be seen in Fig. 19 [150] and Col. 20 line 56 through Col. 21 line 3.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Matthew C Sams/Primary Examiner, Art Unit 2646